Citation Nr: 0025039	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for COPD secondary to 
tobacco use in service.

3.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for a 
diagnosis of COPD.

2.  The record does not contain competent evidence of a nexus 
between a current COPD disability and injury or disease 
during the veteran's active service, including smoking 
cigarettes during his active military service.

3.  The record contains no competent medical evidence that 
the veteran has a diagnosis of nicotine dependence or was 
diagnosed with nicotine dependence during active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for COPD, 
claimed as due to in-service tobacco use, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The three elements of 
a well-grounded claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for COPD, on a direct 
basis and claimed as the result of in-service smoking of 
tobacco,  and nicotine dependence are not well grounded.  

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case (SOC).  The discussion below informs 
the veteran of the types of evidence lacking, and which he 
should submit for a well-grounded claim.  Unlike the 
situation in Robinette, the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well grounded.

A review of the veteran's service medical records is negative 
for a diagnosis of COPD, however, for claims filed prior to 
June 9, 1998, service connection may be granted for a disease 
that results from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-97 (O.G.C. Prec. 
2-97).  In this case, the veteran filed his claim for service 
connection for COPD, claimed as due to tobacco use in 
service, in November 1997.  38 U.S.C.A. § 1103 (West Supp. 
1999), which applies to claims received by VA after June 9, 
1998, provides that, notwithstanding any other provision of 
law, a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service for purposes of title 38 United States Code on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.

Concerning the first element, evidence of current disability 
as provided by a medical diagnosis, the Board notes that the 
veteran has current disability from COPD.  A diagnosis of 
COPD is contained in private medical records beginning in 
January 1995.  There is no current diagnosis of nicotine 
dependence.

Concerning the second element evidence of incurrence or 
aggravation of a disease or injury in service, the veteran 
has contended that his smoking in service caused his current 
COPD.  He has also referenced private medical records dated 
in December 1974, fourteen months after his separation from 
service, which show him diagnosed with chronic bronchitis and 
advised to quit smoking; and records dated in February 1976 
which show chronic bronchitis from cigarette smoking.  He has 
advanced his claim on both a direct basis and as secondary to 
inservice smoking.

The veteran is competent to provide evidence that he smoked 
tobacco products during service; his statements to this 
effect are sufficient evidence for this element of a well-
grounded claim.  The Board also notes that the RO, in March 
1998, invited the veteran to submit a medical opinion to the 
effect that nicotine dependence arose in service, and medical 
evidence of a relationship between nicotine dependence and 
the claimed disabilities.  The record does not, however, 
contain competent evidence of a diagnosis of nicotine 
dependence, either in service or currently.

The veteran's claims regarding COPD fail because the third 
element of a well-grounded claim is lacking.  The record does 
not contain evidence of a nexus between current disability 
and injury or disease, whether tobacco use or otherwise, 
during service.  

The current evidence of record indicates that the veteran 
retired from active military service in October 1973 after 
serving for 22 years.  His military medical records and 
separation physical examination report are negative for a 
diagnosis of COPD or nicotine dependence.  Private medical 
records do not show a diagnosis of COPD until January 1995.  
The veteran was noted to be a smoker during the entire period 
from October 1973 to January 1995, a period of more than 21 
years.  He was diagnosed with chronic bronchitis in December 
1974 and was at various times thereafter advised to quit 
smoking.  At no time was a diagnosis of nicotine dependence 
entered.  Diagnoses of tobacco abuse were noted.  The record 
is devoid of any competent medical opinion which indicates 
that the veteran's current COPD is attributable to his 
inservice tobacco use, or that inservice tobacco use led to 
nicotine dependence.

The Board has considered the entire record.  In the absence 
of evidence that the veteran has the expertise to render 
opinions about the relationship, if any, between his smoking 
of tobacco in service and his development of the claimed 
disabilities, his assertions that there is a causal 
relationship are afforded no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions about what he had been told by his physician 
concerning the relationship between his smoking tobacco and 
his development of COPD and peripheral disease are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support a well-grounded 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

As currently constituted, the record contains no competent 
medical evidence that the veteran's current disability from 
COPD is related to his smoking of tobacco during his active 
military service.  There is also no competent medical 
evidence that indicates this disorder began in service and 
warrants service connection on a direct rather than secondary 
basis.  There is no current or inservice diagnosis of 
nicotine dependence.  Therefore, the Board concludes that the 
claims for service connection for COPD, on a direct and 
secondary basis as a result of in service smoking of tobacco, 
and for nicotine dependence are not well grounded.


ORDER

Entitlement to service connection for COPD is denied.
Entitlement to service connection for COPD, claimed as due to 
tobacco use in service, is denied.
Entitlement to service connection for nicotine dependence is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

